Order entered May 15, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01081-CR
                                    No. 05-14-01082-CR
                                    No. 05-14-01083-CR

                            RICHARD BALDERAS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1141658-P
                          Trial Court Cause No. F-1141659-P
                          Trial Court Cause No. F-1141660-P

                                         ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on May 14, 2015, is ORDERED filed as of the date of this order.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE